                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Carlos Hopkins,
       Petitioner,

               v.                                             Case No. 1:18cv297

Warden, Belmont
Correctional Institution,                                     Judge Michael R. Barrett
       Respondent.

                                             ORDER

       This matter is before the Court on the Report and Recommendation filed by the

Magistrate Judge on February 4, 2019 (Doc. 10).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s Report and Recommendation have been filed.

       Accordingly, it is ORDERED that the Report and Recommendation (Doc. 10) of the

Magistrate Judge is hereby ADOPTED. Consistent with the recommendation by the

Magistrate Judge, Respondent’s Motion to Dismiss (Doc. 7) is GRANTED and the Petition

(Doc. 1) is DISMISSED with prejudice.

       Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

       IT IS SO ORDERED.

                                                        s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court


                                                 1
